ADJ
PS-8
8/88
                            UNITED STATES DISTRICT COURT
                                        for the
                         EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Bobby Jermaine Kinlaw                                             Docket No. 7:17-CR-154-4H

               Petition for Action on Conditions of Pretrial Release - ADJUDICATED

    COMES NOW John A. Cooper, U.S. Probation Officer of the court, presenting an official report upon
the conduct of defendant, Bobby Jermaine Kinlaw, who was placed under pretrial release supervision by
the Honorable Robert B. Jones, Jr, U.S. Magistrate Judge, sitting in the Court at Wilmington, on the 22nd
day of December 2017.

The defendant appeared before U.S. Magistrate Judge Kimberly A. Swank for arraignment on the 12th day
of March 2019, and supervision was continued under existing conditions.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant was ordered to abide by all conditions and terms of the home incarceration program. The
defendant has been restricted to his residence at all times except for medical needs or treatment, religious
services, and court appearances pre-approved by the probation officer. The original order required the
defendant to pay for monitoring services. However, since he has not been allowed to work while on home
incarceration, it is recommended the court amend the original condition imposed and order that the
government pay for the costs of location monitoring for the period of time he has been in the program and
until the condition is removed by the court.



PRAYING THAT THE COURT WILL ORDER

The original condition requiring the defendant be placed on location monitoring and pay for the costs of
the program shall be amended to require the government to pay for all costs associated with the location
monitoring program while the defendant is in the program.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Robert L. Thornton                               /s/ John A. Cooper
Robert L. Thornton                                   John A. Cooper
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     414 Chestnut Street, Suite 102
                                                     Wilmington, NC 28401-4290
                                                     Phone: 910-679-2046
                                                     Executed On: August 5, 2019
Bobby Jermaine Kinlaw
Docket No. 7:17-CR-154-4H
Petition For Action
Page 2
                                    ORDER OF THE COURT

Considered and ordered the _______
                                5th day of __________________,
                                            August             2019, and ordered filed and made part
of thee records in the above case.
                             caase.

_____
________________________________
   _ __________ ____
                  _ _________
                           _____
                              _______
                                   _ _
Kimberly
K
Ki mberly AA.. Swank
U.S.
   S Magistrate
          i      Court
                 C     Judge
                         d
